Citation Nr: 1748417	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder with depressed mood, depressive disorder, and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977 and from December 1977 to December 1979.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board in February 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran waived RO review of additional evidence.  

The Board observes that the Veteran originally filed a claim for entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, he or she is seeking service connection for any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as reflected on the title page, the Board has recategorized the issue on appeal as entitlement to an acquired psychiatric disorder, to include PTSD, adjustment disorder with depressed mood, depressive disorder and anxiety.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's DD-214 and service records confirm that the Veteran worked on aircraft structures and environmental systems.  

The Veteran's May 1978 service treatment records indicate that the Veteran was diagnosed with depression, anxiety, and alcohol abuse and was noted to have suicidal ideations.  

At a July 2011 VA examination, a VA examiner noted that the Veteran did experience in-service stressors that included being shot in the left buttock in a street fight while returning to base after a night of drinking, cleaning up the remains of an aircraft maintainer who was killed when the ejection seat that he was working on detonated erroneously, and cleaning up the remains of a pilot who crashed his airplane on the runway.  While the VA examiner agreed that these three stressors would support a PTSD diagnosis, she noted that these stressors were not from a fear of hostile military or terrorist activity or to combat.  The VA examiner concluded that the Veteran did not have a current PTSD diagnosis or any other current mental disorder.  

At the February 2017 hearing, the Veteran reiterated several stressors in-service to support his claim and included an additional one.  He reiterated that during a street fight while returning to base one night in service, he was shot in the left buttocks - this gunshot injury is currently service-connected.  The Veteran also reiterated that he had to clean up the remains of an aircraft maintainer who was killed by an erroneously-fired ejection seat and of a pilot who crashed on the runway.  Additionally, the Veteran stated that he had to clean up the remains of an aircraft lineman whose head was crushed by the wing flaps on an airplane due to the mistake of the aircrew.  Notably, at the hearing, the Veteran stated that he would be submitting additional evidence in support of his claim.  Since then, the Veteran has not submitted additional evidence.  

With respect to a current diagnosis of an acquired psychiatric disorder, the Veteran's claims file contains multiple diagnoses.  In May 2005, the Veteran screened positive for depression.  In March 2009, the Veteran was diagnosed with anxiety.  In January 2012, the Veteran was diagnosed with adjustment disorder with depressed mood.  In May 2013, the Veteran was diagnosed with PTSD.  In January 2014, the Veteran was diagnosed with anxiety and depressive disorder.  See February 2016 Legacy CAPRI medical records.

In light of the current acquired psychiatric disabilities that have been diagnosed since the VA examination, the Board finds that the Veteran should receive another VA examination.  

When this claim was initiated, VA employed the criteria set forth in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45,093 , 45, (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in 2015; hence, DSM-5 is for application in this claim.  The general rating criteria remain the same, as does the provision for rating the condition according to the most dominant aspect of the condition, under 38 C.F.R. Â§ 4.126 (d).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file, to include any mental health records from the Albuquerque VAMC.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159 (c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above instructions are completed, schedule the Veteran for an examination with a VA psychiatrist or psychologist to assist in determining the nature and etiology of his current psychiatric disorders, if any.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After review of the record and an examination, the examiner should provide answers to the following:

a.  Diagnose all current psychiatric disabilities. Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the DSM 5.

b.  As to each diagnosis, is it at least as likely as not (50 percent or greater probability) that the disorder was incurred in or is otherwise related to service? 

The examiner should consider the Veteran's account of being shot returning to base, a May 1978 service report of medical history that indicates depression, anxiety, and alcohol abuse and his testimony that he had to clean up the remains of a pilot who crashed and two aircraft maintainers who died in aircraft mishaps.   The VA examiner should also consider the other diagnoses of adjustment disorder with depressed mood, depressive disorder, and anxiety.  

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3.  Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board, if necessary.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




